Citation Nr: 1604258	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  15-43 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to an initial rating in excess of 20 percent prior to April 27, 2011, and in excess of 40 percent thereafter, for thoracolumbar strain. 

(The issues of increased ratings for residuals of left knee strain and bronchial asthma, as well as entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU), are addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Joseph A. Venti, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and February 2014 rating decisions of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  

In August 2015, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

During this appeal, the Veteran was previously represented by a Veterans Service Organization (VSO) and by an attorney in the same office as the attorney listed on the first page.  In the most recent VA Form 21-22a, "Appointment of Individual as Claimant's Representative" dated in August 2015, the Veteran appointed the attorney listed on the first page.  Consequently, the Veteran is currently represented by that attorney.  

As noted on the first page, in addition to service connection for a psychiatric disorder and increased ratings for the lumbar spine, the issues of increased ratings for the left knee and bronchial asthma, in addition to entitlement to a TDIU, are also on appeal.  Since the undersigned took testimony as to the issues of service connection for a psychiatric disorder and increased ratings for the lumbar spine, those issues are addressed in this remand.  As both the undersigned and a Veterans Law Judge (VLJ) in July 2010 took testimony as to the issues of increased ratings for bronchial asthma and entitlement to a TDIU, those issues are the subject of a panel decision as discussed further in that decision.  Lastly, as the Veteran provided testimony before the July 2010 VLJ regarding an increased rating for the left knee, such issue will be addressed in a separate decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  Beginning with the issue of service connection for a psychiatric disorder, during the course of the appeal, VA liberalized the evidentiary standard for establishing the in-service stressor required for PTSD claims when such stressor is related to a fear of hostile military or terrorist activity.  Specifically, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3) (2015).

The Veteran's personnel records show that he was stationed in Korea during service.  In his August 2015 hearing, the Veteran reported that he had a fear of hostile military activity during service.  As the evidence shows that the Veteran has been diagnosed with PTSD, anxiety, and depression, the Board concludes that a remand to afford the Veteran a VA examination to determine if a psychiatric disorder is related to his in-service fear of hostile military activity is necessary.   

As for the initial rating issue, the Veteran was last afforded a VA examination in 2011.  The Veteran's testimony shows that he reported a worsening of his service-connected lumbar spine disability since the last examination.  Therefore, a remand is necessary to provide the Veteran a new VA examination to determine the current level of severity of his thoracolumbar strain.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Philadelphia VA Medical Center, and from Dr. A.H.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  After completing directive (1) above, accord the Veteran an appropriate VA examination by a psychiatrist or psychologist to determine the etiology of any diagnosed psychiatric disorder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed psychiatric disorder is related to the Veteran's fear of hostile military activity.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  After completing directive (1), accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected lumbar spine disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should:

i) Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any neurological abnormalities that are the result of the Veteran's service-connected lumbar spine disability, and the severity thereof.  

iv) Offer an opinion as to the impact of the Veteran's service-connected lumbar spine disability on his ability to gain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



